Citation Nr: 1511947	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran has PTSD related to an in-service stressor.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran claims that while serving aboard a small supply ship in Vietnam, he saw enemy fire as well as dead bodies floating in the river.  The Veteran's testimony is consistent with the circumstances of his service and the Board, as did the RO, finds that there is credible supporting evidence that his claimed stressor occurred.

There are conflicting findings as to whether the Veteran has PTSD due to his in-service stressor.  In a June 2011 VA treatment note, a VA physician's assistant diagnosed PTSD, finding that the Veteran's symptoms were consistent with this disorder.  In contrast, the VA psychologist who conducted the July 2011 VA examination, found that the Veteran's symptoms did not meet the criteria for PTSD.  However, a different VA psychologist in August to December 2014 VA psychology group counseling notes, repeatedly diagnosed PTSD, implicitly based on the in-service stressor.

As two VA psychologists have made conflicting findings as to whether the Veteran has PTSD due to his in-service stressor, the evidence is approximately evenly balanced on this point.  Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board thus finds that the Veteran has PTSD related to his claimed in-service stressor.  Entitlement to service connection for PTSD is therefore warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


